DETAILED ACTION
This communication is responsive to the RCE filed June 30, 2022. Applicant’s amendments and remarks have been carefully considered. 
Claims 22-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winskas (US 3,966,250) in view of Monico (US 5,028,088), Long (US 4,964,347) and Tremblay (US 7,077,065).
Winskas discloses a vehicle, in shortened version as shown in Fig. 2 and in an extended version as shown in Fig. 5, comprising roof section 14 attached to an upper first sidewall structure, and a second lower sidewall structure connected to the upper first sidewall structure, wherein the roof section of Winskas is configured such that it is movable independently with respect to the first sidewall structure when decoupled, and the roof section is operable to be coupled to the first sidewall structure in the first roof position corresponding to the shortened version (Fig. 2) and in the second roof position corresponding to the extended version (Fig. 5).
Monico discloses a vehicle including roof 20, upper first sidewall structure 22 and lower second sidewall structure 36, arranged such that the first and second sidewall structures are telescopically adjustable to allow adjustment of the height of the vehicle. 
In view of Monico, it would have been obvious to one of ordinary skill in the art to alternatively configure the first and second wall structures of Winskas into a telescoping relationship, in a manner similar to that taught by Monico, to facilitate adjustment of the vehicle height without necessitating a removal of any of the first and second wall structures.
Regarding the first and second sides being in the form of side screens, consider the vehicle of Long, wherein the vehicle sidewall structures are formed by side screens. In view of Long, it would have been obvious to one of ordinary skill in the art alternatively construct the first and second side wall structures of the vehicle of Winskas by using a screen material, similar to that of Long, so as to provide a desired ventilation to the interior of the vehicle. In the structure of Winskas, as modified, the first and second side wall structures are readable as including first and second portions including  first and second side screens.
Regarding instant the instant claimed vehicle being a railcar, consider the bi-modal wheel assembly of Tremblay. In view of Tremblay, it would have been obvious to one of ordinary skill in the art to alternatively equip the vehicle of Winskas with bi-modal wheel assemblies, similar to that taught by Tremblay, to provide more flexible operations on railways and roadways. 
The structure of Winskas, as modified above, is considered to include a combination of features as recited in instant claims 22 and 27, wherein in such combination, the roof section has a configuration that is operable to decouple/couple and movable independently of the first side screen, and wherein when in the roof is in the second position, the second side screen is considered to overlap the first side screen with a smaller overlapping portion than as when the roof is in the first position. The structure of Winskas, as modified, is considered to include a combination of structural features having configurations such that they are operable in first and second modes of operations as recited in instant claims 22 and 27.
	Regarding instant claim 23, consider the vertically extendable door shown in Figs. 2 and 5 of Winskas.
Regarding instant claims 24 and 28, in the structure of Winskas, as modified, the vertical position of the second wall structure (i.e., the second side screen) does not change when a vertical position of the roof changes.
	Regarding instant claims 25 and 29, the vehicle of Winskas is considered to obviously include a deck.
Claims 25-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 22 and 27 above, and further in view of Burrows (US 6,895,867).
Regarding the instant claimed deck, which is fastened to a wall of the vehicle, consider the supports for supporting a second removable deck taught by Barrows. It would have been obvious to one of ordinary skill in the art to provide a support system with a removable deck fastened to a sidewall of the vehicle of Winskas, in a manner similar to that taught by Burrows, for increasing load carrying capacity when needed.
Responses to Applicant’s Arguments:
As to Applicant’s arguments directed to the operabilities of the various components of the instant claimed invention, e.g., during first and second modes of operations, note that since the structure of the applied prior art has all of the structural features operable as claimed, the applied prior art is considered to meet the instant claimed limitations.
As to Applicant’s argument that the combination of Winskas and Monico would eliminate one of the key benefits of Winskas invention, i.e., various upper sections of Winskas are used to covert a pickup truck between a small truck and a large truck, such argument is not persuasive because the telescoping feature taught of Monico is considered to be more beneficial in converting a truck between a small truck and a large truck in that the telescoping capability allowing a simpler conversion process without having to remove and reinstall the upper section. Further note that the original structure of Winskas would require a storage space for storing the upper section(s) when not in use. In short, the telescoping feature of Monico is capable for achieving a similar objective of allowing conversions between a small truck and a large truck without the inconvenience of removing and reinstalling the upper section. On the other hand, the methods of conversions taught by Winskas and Monico are merely known methods each obviously having its own advantage(s) and disadvantage(s), and the concept of choosing a known method among the known methods for performing the expected function and achieving expected advantage(s) thereof is merely an obvious matter of design choice through routine engineering without requiring an act of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617